

115 HR 6448 IH: Organ Donation Clarification Act of 2018
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6448IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Cartwright (for himself, Mr. Lewis of Minnesota, Mr. Cohen, Mr. Grijalva, Ms. Jenkins of Kansas, Ms. Eddie Bernice Johnson of Texas, Mr. Khanna, Mr. Marino, Mr. Polis, Mr. Young of Alaska, Mr. Bishop of Georgia, Mr. Fitzpatrick, Mr. Posey, Mr. Kelly of Pennsylvania, Mr. McGovern, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the National Organ Transplant Act to clarify the definition of valuable consideration, to
			 clarify that pilot programs that honor and reward organ donation do not
			 violate that Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Organ Donation Clarification Act of 2018. 2.FindingsCongress finds the following:
 (1)As of June 2018, 115,000 people await an organ transplant, with 95,000 of those people waiting for a kidney, and average wait times are approaching five years for a kidney, with twice as many people being added to waiting lists as getting a transplant.
 (2)Living donor kidney transplants peaked in 2004 and have declined since due to a scarcity of living donors.
 (3)Of the roughly two million Americans who die annually, only 10,500 to 13,800, representing less than one percent of all deaths each year, possess major organs healthy enough for transplanting.
 (4)On average, 20 people a day died while waiting for an organ in 2017, with the majority of those people waiting for a kidney.
 (5)In 2017, 4,700 people were permanently removed from kidney waiting lists and 1,800 from liver, heart, and lungs waiting lists because they became permanently too sick to receive a transplant.
 (6)Ninety percent of dialysis patients are not employed because dialysis requires multiple treatments per week which last several hours and leave patients drained, thus creating a huge financial burden on the patients, their families, and the government which is not included in the cost estimates above, and which can help lead to as few as ten percent of dialysis patients being employed.
 (7)A patient receiving a kidney transplant on average can go 10–15 years living without dialysis while enjoying a much higher quality of life.
 (8)As medical advances extend people’s lives on dialysis, the number of patients on dialysis will increase significantly, as will the costs for individuals and the Federal Government.
 (9)Roughly seven percent of the Medicare budget goes to the End Stage Renal Disease Program, with dialysis costing Medicare over $87,000 per patient per year, as Federal law dictates that Medicare will cover dialysis for everyone who has made minimal Social Security tax payments.
 (10)A kidney transplant pays for itself in less than two years, with each transplant saving an average of over $700,000 in medical costs over a 10-year period, 85 percent of which is savings to the taxpayers.
 (11)Experts project that if the supply of transplant kidneys could be increased to meet the demand, taxpayers would save more than $12,000,000,000 per year in medical costs.
 (12)The World Health Organization estimates that 10 percent of all transplants take place on the international black market, the last choice for desperate patients facing an alternative of death, however recipients often face infected kidneys and have poor health outcomes and donors are often victimized.
 (13)Present policy on domestic donation, which is not evidence based and has never been subject to studies or pilots to determine effectiveness in increasing the availability of donated organs and the effectiveness of safeguards that prevent coercion or exploitation, precludes all but altruistic donation, prohibiting any form of incentive or benefit for donors.
 (14)Experts are arriving at a consensus that trials are necessary to find new methods of promoting additional organ donation which will save lives and reduce organ trafficking.
			3.Clarification of certain provisions of the National Organ Transplant Act
 (a)Relation to other lawsSection 301 of the National Organ Transplant Act (42 U.S.C. 274e) is amended by adding at the end the following:
				
					(d)Relation to other laws
 (1)Governments encouraging organ donationThis section shall not— (A)apply to actions taken by the Government of the United States or any State, territory, tribe, or local government of the United States to carry out a covered pilot program; or
 (B)prohibit acceptance of any noncash benefits provided by the pilot program under subparagraph (A). (2)No prohibition on other benefits programsNothing in this subsection shall be construed to prohibit actions, other than actions described in this section, taken by any State, territory, tribe, or unit of local government in the United States to provide benefits for human organ donation.
 (3)Covered pilot programFor purposes of this subsection, the term covered pilot program means a pilot program approved by the Secretary of Health and Human Services, subject to an ethical review board process, with a term of not more than 5 fiscal years, for the purpose of measuring the effect of removing disincentives or providing a noncash benefit that may increase the organ pool. Distributions of organs from deceased donors under the pilot program shall be conducted only through the Organ Procurement and Transplantation Network at a transplant center approved by the United Network for Organ Sharing or any other entity designated by the Secretary of Health and Human Services..
 (b)Valuable considerationSection 301(c)(2) of the National Organ Transplant Act (42 U.S.C. 274e(c)(2)) is amended to read as follows:
				
 (2)The term valuable consideration does not include the following: (A)Reasonable payments associated with the removal, transportation, implantation, processing, preservation, quality control, and storage of a human organ.
 (B)Reimbursement for travel, lodging, food during travel, and other logistical expenses related to donation.
 (C)Provision of advanced payments or reimbursement for dependent care needs for pre-transplant appointments in addition to during the period of donation and post-transplant follow up care related to the donation for up to a 10-year period.
 (D)Reimbursement for lost wages related to donation. (E)Medical expenses related to donation and all related follow-up care including preventative follow-up care and medication for up to a 10-year period.
 (F)Paperwork or legal costs related to donation. (G)Any term life insurance policy against the risk of death or disability as a result of donating an organ or the longer term health effects of having donated an organ, that—
 (i)in the case of a life insurance policy, provides for payments in amounts greater than $2,000,000, adjusted annually for inflation; and
 (ii)in the case of a disability insurance policy, provides for payments beyond the reasonable earnings expectations of the donor..
			